—Order unanimously affirmed without costs. Memorandum: Supreme Court properly ordered that the award of temporary maintenance be retroactive to February 16, 1994, the date of the motion for temporary maintenance (see, Domestic Relations Law § 236 [B] [6] [a]; Banks v Banks, 148 AD2d 407). Contrary to plaintiffs contention, defendant submitted a statement of net worth with her motion for temporary maintenance and the court therefore did not err in entertaining the motion.
We have considered plaintiffs remaining contention and conclude that it is without merit. (Appeal from Order of Supreme Court, Nassau County, Burke, J.—Maintenance.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.